Citation Nr: 1751663	
Decision Date: 11/13/17    Archive Date: 11/22/17

DOCKET NO.  14-07 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to September 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Jurisdiction over the Veteran's claims was subsequently transferred to the VA RO in Houston, Texas.

In May 2017, the Veteran testified before the undersigned Veterans Law Judge at a Video Conference hearing.  A transcript of the hearing is associated with the claims file.

The Veteran has requested that his case be advanced on the docket due to his advancing age.  The motion to advance the case on the docket is granted.  Please note that the case has been advanced on the docket pursuant to 38 C.F.R. § 20.900 (c) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a back disability that is related to his service.

In a rating decision issued in April 2008, the RO denied a claim for service connection for a back injury based on the determination that the evidence did not show that the Veteran's back injury was incurred in or aggravated by his service.

Specifically, the RO indicated that the STRs did not show complaint, medical diagnosis, or treatment for a back injury or condition.  In addition, there was no evidence that his claimed disability was incurred in or aggravated by his service.  

A review of the record shows that in a December 2008 Notice of Disagreement, the Veteran indicated that he received treatment of his back disability in 1976 at the Loma Linda VA Medical Center.  However, records dated back to 1976 have not been requested or obtained.  In addition, in May 2017 the Veteran testified that his treating physician authored a medical opinion linking his back disability to his service that same month.  However, the most recent VA treatment record is dated in February 2014.  Accordingly, on remand all outstanding VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA medical records related to the Veteran's back disability, including any records dated from 1976 to the present, to specifically include any May 2017 medical opinion relating the Veteran's back disability to his service.  See, May 2017 Hearing Transcript, p. 6.  All records and/or responses received should be associated with the claims file.

In order to expedite this case, the Veteran is asked to obtain these records himself and inform the RO/AMC that all appropriate records have been submitted in order to insure that all pertinent records have been submitted in a highly timely manner so that the VA may adjudicate this case promptly.

2. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.

If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, and after the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




